  Case 1:19-cv-00461-JTN-ESC ECF No. 4 filed 07/24/19 PageID.13 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                   KALAMAZOO DIVISION

COLE STOKER-LUSBY

       Plaintiff,

-vs-                                                CASE NO.: 1:19-CV-00461-JTN-ESC

SIRIUS XM RADIO, INC.,

       Defendant.
                                        /

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          COMES NOW the Plaintiff, COLE STOKER-LUSBY, by and through his undersigned

attorneys, hereby files this Notice of Voluntary Dismissal Without Prejudice of the captioned

matter.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 24, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system and that a Notice of this filing will be sent to all

parties of record.

                                                    /s/ Jason R. Derry, Esquire
                                                    Jason R. Derry, Esquire
                                                    Florida Bar No.: 0036970
                                                    Morgan & Morgan, Tampa, P.A.
                                                    One Tampa City Center
                                                    201 North Franklin Street, 7th Floor
                                                    Tampa, FL 33602
                                                    Telephone: (813) 223-5505
                                                    Facsimile: (813) 257-0577
                                                    jderry@ForThePeople.com
                                                    jkneeland@ForThePeople.com
                                                    lstokes@ForThePeople.com
                                                    Attorney for Plaintiff
